J-S10043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: E.J.B.C., A MINOR :       IN THE SUPERIOR COURT OF
                                      :            PENNSYLVANIA
                                      :
                                      :
APPEAL OF: T.C., MOTHER               :           No. 2929 EDA 2014

               Appeal from the Decree September 18, 2014
           In the Court of Common Pleas of Philadelphia County
           Domestic Relations at No(s): CP-51-AP-0000236-2014


IN THE INTEREST OF: J.A.H., A MINOR     :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
                                        :
APPEAL OF: T.C.C., MOTHER               :         No. 2937 EDA 2014

               Appeal from the Decree September 18, 2014
          In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000237-2014; FID: 51-FN-002447-2012


IN THE INTEREST OF: E.C.C., A MINOR     :     IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
                                        :
APPEAL OF: T.C., MOTHER                 :         No. 2994 EDA 2014

           Appeal from the Decree Entered September 18, 2014
           In the Court of Common Pleas of Philadelphia County
Family Court at No(s): CP-51-AP-0000238-2014; FID: 51-FN-002447-2012



BEFORE: GANTMAN, P.J., STABILE, J., AND PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                  FILED FEBRUARY 12, 2015

     Appellant, T.C. (“Mother”), appeals from the decrees entered in the

Philadelphia County Court of Common Pleas, which involuntarily terminated
_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S10043-15


her parental rights to her minor children, E.C.C., E.J.B.C., and J.A.H.

(“Children”). We affirm.

      In its opinion, the trial court fully set forth the relevant facts of this

case. Therefore, we have no reason to restate them. Procedurally, on May

19, 2014, the Philadelphia Department of Human Services (“DHS”) filed

three petitions for involuntary termination of Mother’s parental rights to

E.C.C., E.J.B.C., and J.A.H., respectively.1    The court held a hearing on

September 18, 2014.        That same day, the court entered three decrees

involuntarily terminating Mother’s parental rights to Children. Mother filed a

timely notice of appeal on October 14, 2014, along with a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i).

      Mother raises the following issues for our review:

         DID THE TRIAL [COURT] RULE IN ERROR THAT [DHS]
         [MET] ITS BURDEN OF PROOF THAT MOTHER’S PARENTAL
         RIGHTS TO HER CHILDREN SHOULD BE TERMINATED[?]

         DID THE TRIAL [COURT] RULE IN ERROR THAT THE
         TERMINATION OF MOTHER’S PARENTAL RIGHTS WOULD
         BEST SERVE THE NEEDS AND WELFARE OF THE
         CHILDREN[?]

(Mother’s Brief at 4).

      The standard and scope of review applicable in termination of parental

rights cases are as follows:

         When reviewing an appeal from a decree terminating

1
  DHS also sought to terminate the parental rights of each child’s father. All
fathers’ parental rights were terminated, but they are not parties to this
appeal.


                                     -2-
J-S10043-15


        parental rights, we are limited to determining whether the
        decision of the trial court is supported by competent
        evidence. Absent an abuse of discretion, an error of law,
        or insufficient evidentiary support for the trial court’s
        decision, the decree must stand. Where a trial court has
        granted a petition to involuntarily terminate parental
        rights, this Court must accord the hearing judge’s decision
        the same deference that it would give to a jury verdict.
        We must employ a broad, comprehensive review of the
        record in order to determine whether the trial court’s
        decision is supported by competent evidence.

        Furthermore, we note that the trial court, as the finder of
        fact, is the sole determiner of the credibility of witnesses
        and all conflicts in testimony are to be resolved by [the]
        finder of fact. The burden of proof is on the party seeking
        termination to establish by clear and convincing evidence
        the existence of grounds for doing so.

        The standard of clear and convincing evidence means
        testimony that is so clear, direct, weighty, and convincing
        as to enable the trier of fact to come to a clear conviction,
        without hesitation, of the truth of the precise facts in issue.
        We may uphold a termination decision if any proper basis
        exists for the result reached. If the trial court’s findings
        are supported by competent evidence, we must affirm the
        court’s decision, even though the record could support an
        opposite result.

In re Adoption of K.J., 936 A.2d 1128, 1131-32 (Pa.Super. 2007), appeal

denied, 597 Pa. 718, 951 A.2d 1165 (2008) (internal citations omitted).

     DHS sought the involuntary termination of Mother’s parental rights on

the following grounds:

        § 2511. Grounds for involuntary termination

           (a) General Rule.—The rights of a parent in
           regard to a child may be terminated after a petition
           filed on any of the following grounds:

              (1) The parent by conduct continuing for a


                                     -3-
J-S10043-15


              period of at least six months immediately
              preceding the filing of the petition either has
              evidenced a settled purpose of relinquishing
              parental claim to a child or has refused or
              failed to perform parental duties.

              (2) The repeated and continued incapacity,
              abuse, neglect or refusal of the parent has
              caused the child to be without essential
              parental care, control or subsistence necessary
              for his physical or mental well-being and the
              conditions and causes of the incapacity, abuse,
              neglect or refusal cannot or will not be
              remedied by the parent.

                                *    *    *

              (5) The child has been removed from the care
              of the parent by the court or under a voluntary
              agreement with an agency for a period of at
              least six months, the conditions which led to
              the removal or placement of the child continue
              to exist, the parent cannot or will not remedy
              those conditions within a reasonable period of
              time, the services or assistance reasonably
              available to the parent are not likely to remedy
              the conditions which led to the removal or
              placement of the child within a reasonable
              period of time and termination of the parental
              rights would best serve the needs and welfare
              of the child.

                                *    *    *

              (8) The child has been removed from the care
              of the parent by the court or under a voluntary
              agreement with an agency, 12 months or more
              have elapsed from the date of removal or
              placement, the conditions which led to the
              removal or placement of the child continue to
              exist and termination of parental rights would
              best serve the needs and welfare of the child.

                                *    *    *


                                    -4-
J-S10043-15


           (b) Other        considerations.—The       court      in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the
           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not
           consider any efforts by the parent to remedy the
           conditions described therein which are first initiated
           subsequent to the giving of notice of the filing of the
           petition.

23 Pa.C.S.A. § 2511.     “Parental rights may be involuntarily terminated

where any one subsection of Section 2511(a) is satisfied, along with

consideration of the subsection 2511(b) provisions.” In re Z.P., 994 A.2d
1108, 1117 (Pa.Super. 2010).

     Under Section 2511(b), the court must consider whether termination

will best serve the child’s needs and welfare.    In re C.P., 901 A.2d 516

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child.” Id.

at 520. “In this context, the court must take into account whether a bond

exists between child and parent, and whether termination would destroy an

existing, necessary and beneficial relationship.” In re Z.P., supra at 1121.

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be


                                    -5-
J-S10043-15


considered unfit and may properly have…her rights terminated.”         In re

B.L.L., 787 A.2d 1007, 1013 (Pa.Super. 2001).

           There is no simple or easy definition of parental
           duties. Parental duty is best understood in relation
           to the needs of a child.        A child needs love,
           protection, guidance, and support. These needs,
           physical and emotional, cannot be met by a merely
           passive interest in the development of the child.
           Thus, this court has held that the parental obligation
           is a positive duty which requires affirmative
           performance.

           This affirmative duty encompasses more than a
           financial obligation; it requires continuing interest in
           the child and a genuine effort to maintain
           communication and association with the child.

           Because a child needs more than a benefactor,
           parental duty requires that a parent exert himself to
           take and maintain a place of importance in the
           child’s life.

        Parental duty requires that the parent act affirmatively
        with good faith interest and effort, and not yield to every
        problem, in order to maintain the parent-child relationship
        to the best of…her ability, even in difficult circumstances.
        A parent must utilize all available resources to preserve
        the parental relationship, and must exercise reasonable
        firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights
        are not preserved by waiting for a more suitable or
        convenient time to perform one’s parental responsibilities
        while others provide the child with [the child’s] physical
        and emotional needs.

        Where a parent is incarcerated, the fact of incarceration
        does not, in itself, provide grounds for the termination of
        parental rights. However, a parent’s responsibilities are
        not tolled during incarceration. The focus is on whether
        the parent utilized resources available while in prison to
        maintain a relationship with…her child. An incarcerated
        parent is expected to utilize all available resources to


                                    -6-
J-S10043-15


        foster a continuing close relationship with…her children.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.
718, 872 A.2d 1200 (2005) (internal citations and quotation marks omitted).

“[A] parent’s basic constitutional right to the custody and rearing of…her

child is converted, upon the failure to fulfill…her parental duties, to the

child’s right to have proper parenting and fulfillment of…her potential in a

permanent, healthy, safe environment.” Id. at 856.

     After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Allan L.

Tereshko, we conclude Mother’s issues merit no relief.        The trial court

opinion comprehensively discusses and properly disposes of the questions

presented.    (See Trial Court Opinion, filed November 5, 2014, at 9-14)

(finding: Mother has history of drug-related criminal offenses which have

resulted in incarceration; Mother was incarcerated repeatedly during

pendency of this matter; Mother failed to comply with Family Service Plan

objectives; Mother failed to comply with parenting classes, resulting in her

discharge from program; court has repeatedly ordered Mother to attend

drug and alcohol assessments, but she attended only drug screens;

numerous drug screens came back positive; Mother did not have appropriate

housing when she was released from jail in March 2013, and again in May

2014; DHS provided Mother with referral for housing, but she did not

complete programs; Mother failed to follow visitation schedule consistently;



                                    -7-
J-S10043-15


her last visit with Children was on July 16, 2013; no strong bond existed

between Mother and Children; DHS worker testified regarding lack of

relationship between Mother and Children in contrast to parental bond that

exists between Children and their foster parent; termination of Mother’s

parental    rights    would   not   cause   Children   irreparable   harm;   record

demonstrates Mother’s ongoing unwillingness to care for Children or perform

any parental duties, and her failure to remedy conditions that led to

termination of her parental rights; evidence is clear and convincing that

termination of Mother’s parental rights would be in best interests of

Children). Accordingly, we affirm on the basis of the trial court opinion.

       Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/12/2015




                                        -8-
                                                                                Circulated 01/30/2015 03:37 PM




  THE FmST JUDICIAL DISTRICT OF PENNSYLVANIA, PIDLADELPIDA COUNTY

                             IN THE COURT OF COMMON PLEAS


IN THE INTEREST OF:                                                 FAMILY COURT DIVISION
E.J.B.e.                                                            CP-5I-AP-0000236-2014

APPEAL OF:
T.C.


IN THE INTEREST OF:
J.A.H.                                                              CP-5I-AP-0000237-2014

APPEAL OF:
T.C.


IN THE INTEREST OF:
E.C.C.                                                              CP-5I-AP-0000238-20l4,
                                                                                        ~'~~'J
                                                                                                  - ,--
                                                                                                                                                                       Circulated 01/30/2015 03:37 PM




       In response to the order terminating her parental rights, Mother, by and through

her counsel, filed a Notice of Appeal with Matters Complained of on Appeal attached

thereto on October 14, 2014. This appeal now follows.



          STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

       Mother's Statement of Matters Complained of on Appeal is set forth in its entirety

as follows:

              I. The Judge ruled in error that the Philadelphia City Solicitor's Office met
                 its burden of proof;

              2. The Judge ruled in error that it would be in the best interest and/or
                 termination would best serve the needs of the child.


                                   FINDINGS OF FACT

       On August 3, 2012, the Department of Ruman Services ("DRS") received an

Emergency General Protective Services ("GPS") Report stating that E.C.C. sustained

possible second degree burns on his upper body after removing hot food from a

microwave oven. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for

Involuntary Termination of Parental Rights). The Report also stated that Mother refused

to seek medical care for E.C.C.'s burns. (Statement of Facts: E.C.C., attached as Exhibit

"A" to Petition for Involuntary Termination of Parental Rights).

       On August 4, 2012, DRS visited the family'S home and met with A.V. ("Maternal

Aunt"). (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights).        DRS developed a safety plan which provided that

Maternal Aunt to take Mother and E.C.C. to the Emergency Room to have E.C.C.




                                              2
                                                                    Circulated 01/30/2015 03:37 PM




examined.      (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for

Involuntary Termination of Parental Rights).

        Between August 6,2012 and August 15,2012, DHS made numerous attempts to

contact Mother. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for

Involuntary Termination of Parental Rights). Mother failed to respond. (Statement of

Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of Parental

Rights).

       On August 15, 2012, M.C. ("Maternal Grandmother") contacted DHS stating that

E.C.C. had been examined at the emergency room and Mother was incarcerated at

Riverside Correctional Facility. (Statement of Facts: E.C.C., attached as Exhibit "A" to

Petition for Involuntary Termination of Parental Rights). Maternal Grandmother also

informed DHS that only E.C.C. and J.A.H. were in her care. (Statement of Facts: E.C.C.,

attached as Exhibit "A" to Petition for Involuntary Termination of Parental Rights).

EJ.B.C. was in the care of a family friend. (Statement of Facts: E.C.C., attached as

Exhibit "A" to Petition for Involuntary Termination of Parental Rights).

       On August 15, 2012, DHS visited Maternal Grandmother's home and deemed the

home appropriate. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for

Involuntary Termination of Parental Rights).

       At the Adjudicatory Hearing on September 13,2012 held before the Honorable

Thomas M. Nocella, E.C.C. and J.A.H. were adjudicated dependent and committed to

DHS. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights). Judge Nocella further ordered that E.C.C. and J.A.H. to

remain in the care of Maternal Grandmother and in the event Mother is released from

prison, she will be referred to the Clinical Evaluation Unit ("CEU") for an assessment
                                            3
                                                                  Circulated 01/30/2015 03:37 PM




and a forthwith drug screen. (Statement of Facts: E.C.C., attached as Exhibit "A" to

Petition for Involuntary Termination of Parental Rights).

       On October 5, 2012, Maternal Grandmother contacted DHS stating that EJ.B.C.

was in her care and she would like to receive kinship care assistance for him. (Statement

of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of

Parental Rights).

       On October 10,2012, DHS obtained an Order of Protective Custody ("OPC") for

EJ.B.C. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights).

       At the Shelter Care Hearing on October II, 2012 held before the Honorable

Thomas M. Nocella, the Court lifted the OPC and EJ.B.C.'s temporary commitment to

DHS was ordered to stand. (Statement of Facts: E.C.C., attached as Exhibit "A" to

Petition for Involuntary Termination of Parental Rights). Judge Nocella also ordered

DHS to explore kinship care assistance for Maternal Grandmother. (Statement of Facts:

E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of Parental

Rights).

       At the Adjudicatory Hearing on October 18, 2012 held before the Honorable

Thomas M. Nocella, the Court discharged EJ.B.C.'s temporary commitment to DHS, and

the child was adjudicated dependent and committed to DHS. (Statement of Facts: E.C.C.,

attached as Exhibit "A" to Petition for Involuntary Termination of Parental Rights).

Judge Nocella further ordered that upon Mother's release from prison, she be referred to

the CEU for a forthwith drug screen, assessment and monitoring. (Statement of Facts:

E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of Parental

Rights).
                                            4
                                                                    Circulated 01/30/2015 03:37 PM




       At the Permanency Review Hearing on October 19, 2012 held before the

Honorable Thomas M. Nocella, the Court ordered E.J.B.C. remain as committed to DHS,

and Maternal Grandmother was appropriate for kinship care.           (Statement of Facts:

E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of Parental

Rights).

       The initial Family Service Plan ("FSP") meeting was held on October 31, 2012, at

which time the goal for the children was reunification. (Statement of Facts: E.C.C.,

attached as Exhibit "A" to Petition for Involuntary Tennination of Parental Rights). The

FSP Objectives for Mother were: 1) understand how and why the children were injured;

2) provide adequate and safe living conditions once released from prison; 3) follow

through with a forthwith drug screen and monitoring once released from prison; 4) keep

open communication with the provider agency; 5) participate in Achieving Reunification

Center ("ARC") services; 6) inform DHS of their whereabouts upon release from prison;

7) be assessed by the CEU once released from prison; and 8) all fathers to make their

identities and/or whereabouts known to DHS. (Statement of Facts: E.C.C., attached as

Exhibit "A" to Petition for Involuntary Termination of Parental Rights).

       At the Permanency Review Hearing on December 6, 2012 held before the

Honorable Thomas M. Nocella, the Court ordered the children remain as committed to

DHS. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights). Judge Nocella further ordered that the family comply

with Family Group Decision Making and Mother be referred to the CEU for a forthwith

drug screen and dual diagnosis assessment upon release from prison.         (Statement of

Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of Parental

Rights).
                                            5
                                                                    Circulated 01/30/2015 03:37 PM




       On March 7, 2013, Mother rendered a positive urine screen for marijuana at CEU.

(Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights). Mother did not stay for her assessment and failed to

attend the rescheduled appointment on March 14, 2013. (Statement of Facts: E.C.C.,

attached as Exhibit "A" to Petition for Involuntary Termination of Parental Rights).

       On March 25, 2013, the CEU reported that Mother was non-compliant.

(Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights).

       At the Permanency Review Hearing on March 26, 2013 held before Juvenile

Master Carol Carson, the Court ordered the children remain as committed to DHS.

(Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights). The Court further ordered that Mother sign medical

releases, sign for E.C.C.'s Individual Education Plan, and be referred to the CEU for a

forthwith drug screen, assessment and monitoring. (Statement of Facts: E.C.C., attached

as Exhibit "A" to Petition for Involuntary Termination of Parental Rights).

       On March 26,2013, Mother rendered a positive urine screen for marijuana at the

CEU. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights).

       On March 26, 2013, DHS held an FSP Revision Meeting, and the goal for the

children remained unchanged. (Statement of Facts: E.C.C., attached as Exhibit "A" to

Petition for Involuntary Termination of Parental Rights). Mother was present at the

Revision Meeting. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for

Involuntary Termination of Parental Rights). The FSP Objectives established were: 1)

complete parenting classes; 2) comply with the court ordered CEU assessment and
                                            6
                                                                   Circulated 01/30/2015 03:37 PM




recommendations; 3) refrain from rendering positive drug screens; 4) maintain supervised

weekly contact with the children at the provider agency; 5) make themselves available to

sign authorization forms for medical and educational documentation; 6) locate and

occupy suitable housing; 7) participate in ARC services; and 8) all fathers to make their

identities and/or whereabouts known. (Statement of Facts: E.C.C., attached as Exhibit

"A" to Petition for Involuntary Termination of Parental Rights).

       On April 17, 2013, Mother rendered a positive urine screen for marijuana at the

CEU. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights). The CEU recommended that Mother engage in an

intensive outpatient treatment program and was referred to Parkside Frankford.

(Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights).

       On May 23, 2013, Mother failed to attend her scheduled intake appointment at

New Directions. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for

Involuntary Termination of Parental Rights).

       On June 26, 2013, the CEU reported Mother non-complaint. (Statement of Facts:

E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of Parental

Rights).

       At the Permanency Review Hearing on August 22, 2013 held before this Court,

this Court referred Mother to the CEU for a forthwith drug screen, assessment and

monitoring.   (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for

Involuntary Termination of Parental Rights).       This Court also ordered: I) Mother

complete parent training; 2) weekly supervised visits with the children continue at the

provider agency and that visits may be modified by agreement of the parties; and 3)
                                            7
                                                                   Circulated 01/30/2015 03:37 PM




Maternal Grandmother to be E. C. C.'s educational surrogate. (Statement of Facts: E. C. C.,

attached as Exhibit "A" to Petition for Involuntary Termination of Parental Rights).

        On September 13, 2013, DHS held an FSP Revision Meeting, and the goal for the

children was changed to adoption. (Statement of Facts: E.C.C., attached as Exhibit "A"

to Petition for Involuntary Termination of Parental Rights). None of the parents attended

the Revision Meeting. (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition

for Involuntary Termination of Parental Rights). The FSP Objectives remained the same.

(Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights).

       At the Permanency Review Hearing on November 21, 2013 held before Juvenile

Master Carol Carson, the Court ordered the children remain as committed to DHS.

(Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights). The Court also found that Mother was discharged from

ARC due to non-participation. (Statement of Facts: E.C.C., attached as Exhibit "A" to

Petition for Involuntary Termination of Parental Rights). The Court also found that

Mother did not make herself available to DHS or the provider agency for the weekly

supervised visits with the children. (Statement of Facts: E.C.C., attached as Exhibit "A"

to Petition for Involuntary Termination of Parental Rights). The Court referred Mother to

the CEU for a forthwith drug screen, assessment and monitoring. (Statement of Facts:

E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of Parental

Rights). The Court also modified Mother's visitation with the children to monthly visits.

(Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

Termination of Parental Rights).



                                            8
                                                                              Circulated 01/30/2015 03:37 PM




                On January 20, 2014, Mother entered a residential drug and alcohol treatment

        program through Fresh Start. (Statement of Facts: E.C.C., attached as Exhibit "A" to

        Petition for Involuntary Termination of Parental Rights).

                At the Permanency Review Hearing on February 3, 2014 held before this Court,
- --i


        this Court ordered that the children remain as committed to DHS, and the children's

        placement plans were changed to adoption. (Statement of Facts: E.C.C., attached as

        Exhibit "A" to Petition for Involuntary Termination of Parental Rights).           This Court

        referred Mother to the CEU for a forthwith drug screen, assessment and monitoring.

        (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

        Termination of Parental Rights). This Court also referred Mother to the ARC program.

        (Statement of Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary

        Termination of Parental Rights).

                On September 18, 2014, this Court involuntarily terminated Mother's parental

        rights to E.J.B.C., J.A.H. and E.C.C. Thereafter, Mother filed an Appeal on October 14,

        2014.



                                           LEGAL ANALYSIS

                In articulating the appellate standard of review of a termination of parental rights,

        the Superior Court has stated,

                We are bound by the findings of the trial court, which have adequate
                support in the record so long as the findings do not evidence a capricious
                disregard for competent and credible evidence. In re Diaz, 447 Pa. Super.
327, 669 A.2d 372 (Pa. Super. 1995). Furthermore, we note that the trial
                court, as the finder of fact, is the sole determiner of the credibility of
                witnesses and all conflicts in testimony are to be resolved by finder of fact.
                In re B.G.S., 418 Pa. Super. 588,614 A.2d 1161 (Pa. Super. 1992).
        In re: Adoption ofA.C.R, 2002 Pa. Super 218, P4; 803 A.2d 224, 228 (2002)


                                                      9
                                                                                   Circulated 01/30/2015 03:37 PM




         When reviewing an appeal from a decree terminating parental rights, we
         are limited to determining whether the decision of the trial court is
         supported by competent evidence. See In re K. C. W, 456 Pa.Super. I, 689
A.2d 294, 298 (1997). Absent an abuse of discretion, an error of law, or
        insufficient evidentiary support for the trial court's decision, the decree
        must stand. Id. Where a trial court has granted a petition to involuntarily
        terminate parental rights, this Court must accord the hearing judge's
        decision the same deference that we would give to a jury verdict. See In re
        Child M, 452 Pa.Super. 230, 681 A.2d 793,800 (1996). We must employ
        a broad, comprehensive review of the record in order to determine whether
        the trial court's decision is supported by competent evidence. See In re
        Matsock, 416 Pa.Super. 520,611 A.2d 737, 742 (1992). In re c.s., 2000
Pa. Super. 318, 761 A.2d 1197, 1199 (Pa.Super. 2000). It is clear that in a
        termination proceeding, the focus is on the conduct of the parents. In the
        Interest of A.L.D., 2002 Pa. Super. 104, 797 A.2d 326 (Pa.Super. 2002); In
        the Interest ofMD. , 449 Pa. Super. 507, 674 A.2d 702 (Pa.Super. 2002).
In the Matter of B.L. W, 2004 Pa. Super 30, P9; 843 A.2d 380,383 (2004).

         This Court found clear and convincing evidence to terminate Mother's parental

rights pursuant to 23 Pa. C.S.A. §§ 2511(a) (I), (2), (5), & (8).2

         The record demonstrates Mother's ongoing unwillingness to provide care or

control for the children or perform any parental duties and her failure to remedy the

conditions that brought the children into care. The documents and testimony discussed




2 (a) General Rule. --The rights ofa parent regard to a child may be terminated after a petition filed on any
of the following grounds:
   (I) The parent by conduct continuing for a period of at least six months immediately preceding the filing
of the petition either has evidenced a settled purpose of relinquishing parental claim to a child or has
refused or failed to perform parental duties.
  (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the child to
be without essential parental care, control or subsistence necessary for his physical or mental well-being
and the conditions and causes ofthe incapacity, abuse, neglect or refusal cannot or will not be remedied by
the parent.
  (5) The child has been removed from the care of the parent by the court or under a voluntary agreement
with an agency for a period of at least six months, the conditions which led to the removal 01' placement of
the child continue to exist, the parent cannot or will not remedy those conditions within a reasonable period
of time, the services 01' assistance reasonably available to the parent are not likely to remedy the conditions
which led to the removal or placement of the child within a reasonable period of time and termination of
the parental rights would best serve the needs and welfare of the child.
  (8) The child has been removed from the care of the parent by the court 01' under a voluntary agreement
with an agency, 12 months or more have elapsed from the date of removal or placement, the conditions
which led to the removal or placement of the child continue to exist and termination of parental rights
would best serve the needs and welfare of the child.

                                                      10
                                                                     Circulated 01/30/2015 03:37 PM




below provided this Court clear and convincing evidence that termination of Mother's

parental rights would be in the best interest ofEJ.B.C., J.A.R. and E.C.C.

       Mother's FSP Objectives were established on October 31, 2012. (Statement of

Facts: E.C.C., attached as Exhibit "A" to Petition for Involuntary Termination of Parental

Rights).   Mother was ordered to comply with parenting classes, provide safe and

adequate living conditions once released from prison, receive drug and alcohol treatment,

maintain communication with DHS and the Provider Agency, receive ARC services and

provide where whereabouts when released from prison. (N.T. 9/18/2014, p. 10, lines 22-

25); (N.T. 9/18/2014, p. 11, lines 1-8). The record shows that Mother has complied with

her FSP Objectives.

       Mother has failed to comply with her parenting FSP Objective.            Mother was

referred to ARC twice. (N.T. 9/18/2014, p. 12, lines 1-8). However, Mother failed to

comply with the parenting classes resulting in her discharge from the program. (N.T.

9/1812014, p. 12, lines 9-16).

       Mother has failed to comply with her drug and alcohol treatment FSP Objective.

After every Court date, Mother has been referred to CEU for a drug and alcohol

assessment, but has only attended the drug screens not the assessments. (N.T.9/18/2014,

p. 12, lines 17-20); (N.T. 9118/2014, p. 13, lines 22-25); (N.T. 9/18/2014, p. 14, lines 1-

3). Mother'S drug screens came back positive. (N.T. 9/18/2014, p. 14, lines 4-8). She

was referred to CEU because of past drug related offenses which led to her incarceration.

(N.T. 9/18/2014, p. 13, lines 2-4). Mother has been incarcerated three times throughout

the duration of this matter. (N.T. 9118/2014, p. 13, lines 10-12).

       Mother has also failed to comply with her housing FSP Objective. When Mother

was first released from jail in March 2013, she did not have housing. (N.T. 9118/2014, p.
                                             11
                                                                      Circulated 01/30/2015 03:37 PM




14, lines 16-21). After being released from jail in May 2014, Mother again did not have

appropriate housing for the children. (N.T. 9118/2014, p. IS, lines 2-7). DHS provided

Mother an ARC referral for housing, but she did not complete the programs. (N.T.

9/18/2014, p. 16, lines 22-25); (N.T. 9/18/2014, p. 17, lines 1-3).

       Finally, Mother has failed to comply with her visitation FSP Objective. Mother

has not consistently followed the visitation schedule throughout the life of this matter.

(N.T. 9118/2014, p. 15, lines 16-17).      Her last visit was on July 16,2013.          (N.T.

9/18/2014, p. 15, lines 10-12). Due to Mother's inconsistencies, weekly supervised visits

were changed to biweekly supervised visits. (N.T. 9118/2014, p. 15, lines 20-25); (N.T.

9/18/2014, p. 16, line 1).

       Based upon the testimony elicited at the Termination Hearing as well as the

documents in evidence, this Court found clear and convincing evidence to terminate

Mother's parental rights pursuant to 23 Pa. C.S.A. §§ 2511 (a) (1), (2), (5), & (8) as

Mother has failed to remedy the conditions that brought the children into care and will

not be able to provide adequate care for the children in the foreseeable future.

       This Court further found that because there was not a strong bond between

Mother and her children, terminating Mother's parental rights would not cause the

children irreparable harm and would be in the best interest of the children pursuant to 23

Pa. C.S.A. §2511(b).

       This Court heard testimony from the DHS Worker concerning the lack of

relationship between Mother and her children in contrast to the bond that exists between

E.J.B.C., lA.H. and E.C.C. and their respective foster parent.

       The DHS Worker testified the children have developed a parental bond with the

caregiver since being in her care for the past two years. (N.T. 9118/2014, p. 18, line I);
                                             12
                                                                   Circulated 01/30/2015 03:37 PM




(N.T. 9118/2014, p. 18, lines 12-14); (N.T. 9118/2014, p. 19, lines 5-7). The DHS Worker

further testified,

        [G]randmother is very attentive to [E.C.C.'s] needs, showing all of his
       daily basic needs are being met. I watched her help him with his
       homework, just a very good relationship.
(N.T. 9/18/2014, p. 18, lines 3-6).

        The DHS Worker also provided similar testimony regarding lA.H. and

EJ.B.C. testifying,

       [J.A.H.] was very into Michael Jackson and I would see [Maternal
       Grandmother], you know, play videos and things for him so he could
       dance and, you know, just a really good relationship. She really talked
       about his birthday a lot. So his birthday was a big thing in the family to
       have like get-together, barbeques, things of that nature.
(N.T. 9/18/2014, p. 18, lines 18-24).

       [EJ.B.C.] does have sickle cell anemia. [Maternal Grandmother] is on top
       of all of his appointments. Anytime, she has to take off of work because
       he gets sick, you know, she's right there. So they have a pretty good
       relationship, I would say as well.
(N.T. 9118/2014, p. 19, lines 7-11).


       In addition, the DHS Worker testified that the children do not ask about their

Mother. (N.T. 9118/2014, p. 19, lines 15-17).

       The DHS Worker testified further that E.J.B.C., J.A.H. and E.C.C. would not

suffer irreparable harm if Mother's parental rights were terminated, and that a goal

change to adoption would be in the children's best interest. (N.T. 9/18/2014, p 19, lines

18-25); (N.T. 9/18/2014, p. 20, lines 1-4); (N.T. 9118/2014, p. 20, lines 15-18); (N.T.

9118/2014, p. 33, lines 5-7); (N.T. 9/18/2014, p. 34, lines 3-12). The testimony of the

DHS Worker was deemed credible and accorded great weight.

       As the testimony before this Court on September 18, 2014 indicates, the evidence

is clear and convincing that Mother did not remedy the conditions that caused her

                                           13
                                                                       Circulated 01/30/2015 03:37 PM




children to come into care and thus has been and continues to be unable to provide proper

care for her children, warranting involuntary termination of Mother's parental rights

pursuant to 23 Pa. C.S. 2511(a) (1), (2), (5), & (8). This Court further concluded that

termination of Mother's parental rights would be in the best interest of EJ.B.C., J.A.H.

andE.C.C.

                                       CONCLUSION

        This Court, after careful review of the findings of fact, the testimony presented on

September 18, 2014 and the law of the Commonwealth of Pennsylvania, finds clear and

convincing evidence to terminate Mother, T.C. 's parental rights pursuant to 23 Pa. C.S.

251 I (a)(1), (2), (5), & (8). This court further finds that, pursuant to 23 Pa. C.S. 251 I (b),

termination of T.C.'s parental rights would not have a detrimental effect on the children

and would be in the children's best interest.        For the foregoing reasons, this Court

respectfully requests that the September 18, 2014 Order terminating Mother, T.C.'s

parental rights to E.J.B.C., J.A.H. and E.C.C.be AFFIRMED.



                                                        BY THE COURT:




                                                        ALLAN L. TERESHKO, J.




                                              14
                                                                    Circulated 01/30/2015 03:37 PM




                            CERTIFICATE OF SERVICE



filed on   *
       I hereby certify that a true and correct copy of the above-captioned Opinion was

                      in the Court of Common Pleas ofPhilade1phia County Family

Court Division and served by first class mail upon the following:


Caitlin Dunston, Esq.
Counsel for DHS
City of Philadelphia Law Department
1515 Arch Street, 16th Floor
Philadelphia, PA 19102

Jeffrey C. Bruch, Esq.
Counsel for Mother
1500 JFK Blvd, Suite 200
Philadelphia, P A 19102

Pamela Ende, Esq.
Attorney for the Children
Support Center for Child Advocates
1900 Cherry Street
Philadelphia, P A 19103




                                                    ALLAN L. TERESHKO, J.




                                           15